Title: To Thomas Jefferson from David Austin, 8 January 1802
From: Austin, David
To: Jefferson, Thomas


          
            May it please yr. Excellency.
            WashingtonJan’y 8th. A.D 1801 [i.e. 1802].
          
          A Bill is about to be offered to the House of Representatives by the Senate, in which it is proposed that the nomination of the person to take charge of the books of the Congressional Library, shall be made by the President to the Senate, as is usual in other official appointments. I have several particular friends and acquaintances in the Senate: and should my name be so fortunate as to meet the nomination of the President; I doubt not but the decision of the Senate would prove their readiness to concur in the appointment.—
          I am, Sir, with all esteem,
          
            David Austin
          
        